Title: From James Madison to Tench Coxe, 3 May 1804
From: Madison, James
To: Coxe, Tench



Sir
Department of State 3 May 1804.
I enclose a copy of the Secretary of the Treasury’s letter to me respecting the laws to be purchased from Mr. Cary. It results from the opinion therein expressed that more than two thousand dollars cannot be expended for that purpose, and if Mr. Cary cannot conveniently wait for the balance until an additional appropriation is made, he must be at liberty to sell the number of copies which that sum will not pay for. I am very respectfully, Sir, Your most obed. servt.
James Madison
PS. The Act of Congress provides that 100 copies shall be distributed in the two new territories into which Louisiana has been divided. You will therefore be pleased to detain that number at Philadelphia and send the rest hither.
